Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 1 of 59 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

GOVERNMENT EMPLOYEES INSURANCE
CO., GEICO INDEMNITY CO., GEICO
GENERAL INSURANCE COMPANY, and
GEICO CASUALTY CO.,

Plaintiffs,

Case No.:

VS. Jury Trial Demanded

SEAN MARTINEAU and SHAZAM AUTO

 

GLASS LLC,
Defendants.
/
COMPLAINT

Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO General
Insurance Company and GEICO Casualty Co. (collectively “GEICO” or “Plaintiffs”), as and for
their Complaint against the Defendants, hereby allege as follows:

INTRODUCTION

1. This action seeks to terminate an ongoing fraudulent scheme committed against
GEICO and, more broadly, the Florida automobile insurance industry, and to recover more than
$340,000.00 that the Defendants wrongfully have obtained from GEICO through the submission
of hundreds of fraudulent and unlawful claims seeking reimbursement for phony, unnecessary,
unlawful, and otherwise non-reimbursable windshield replacement services (hereinafter, the
“Glass Services”) allegedly provided to individuals (hereinafter, the “Insureds”) who were
eligible for glass replacement coverage under comprehensive automobile insurance policies

issued by GEICO.
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 2 of 59 PagelD 2

2. In addition to money damages, GEICO seeks a declaration that it is not legally
obligated to pay reimbursement of more than $75,000.00 in outstanding claims for Glass
Services that have been submitted or caused to be submitted by the Defendants through
Defendant Shazam Auto Glass LLC (“Shazam Glass”), because the claims were fraudulent,
unlawful, and otherwise non-reimbursable in that they:

(i) involved phony Glass Services that were not necessary, reparative, or in some
cases actually performed;

(ii) were the product of illegal, deceptive, unfair, and manipulative conduct directed
at GEICO Insureds; and

(ili) | were submitted through Shazam Glass, which never actually performed the
services, never obtained valid assignments of insurance benefits from the
Insureds, and was ineligible to seek reimbursement from GEICO for the claims in
the first instance.

3. As more fully described in this Complaint, this scheme was engineered by the
Defendants to create the appearance that Shazam Glass was an actual glass replacement
company that provided Glass Services to Insureds and was in possession of valid assignments of
those Insureds’ insurance benefits. In reality, Shazam Glass was simply a shell entity created and
used by Defendant Sean Martineau (“Martineau”) in furtherance of the Defendants’ fraudulent
scheme against GEICO, GEICO Insureds, and the Florida automobile insurance industry.

4, In order to manufacture the large volume of fraudulent claims necessary to
financially benefit themselves, the Defendants trained and directed a network of independent
contractors to illegally obtain insurance information from Insureds through deceptive, unfair, and
fraudulent means, or simply forge the Insureds’ signatures on claims documents, and then to
provide the information and “signatures” to the Defendants. The Defendants then used the

illegally-obtained information and “signatures” to create fraudulent claims for Glass Services

that they submitted to GEICO and other insurers.
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 3 of 59 PagelD 3

5. As discussed below, the Defendants at all relevant times have known that the
charges for the Glass Services that they submitted, or caused to be submitted, to GEICO were
fraudulent in that the charges:

(i) involved phony Glass Services that were not necessary, reparative, or in some
cases actually performed;

(ii) | were the product of illegal, deceptive, unfair, and manipulative conduct directed
at GEICO Insureds; and

(iii) | were submitted through Shazam Glass, which never actually performed the
services, never obtained valid assignments of insurance benefits from the
Insureds, and was ineligible to seek reimbursement from GEICO for the claims in
the first instance.
6. As such, the Defendants do not now have — and never had — any right to be
compensated for the Glass Services that they billed to GEICO.
7. The chart annexed hereto as Exhibit “1” sets forth a representative sample of the
fraudulent and unlawful claims for Glass Services that have been identified to-date that the
Defendants submitted, or caused to be submitted, to GEICO.

8. The Defendants’ fraudulent scheme began in 2016 and has continued

uninterrupted through the present day.

9. As a result of the Defendants’ scheme, GEICO has incurred damages of more
than $340,000.00.
THE PARTIES
I. Plaintiffs

10. Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO
General Insurance Company and GEICO Casualty Co. (collectively, “GEICO”) are Maryland
corporations with their principal places of business in Chevy Chase, Maryland. Each Plaintiff is

therefore a citizen of Maryland. Each of the Plaintiffs was subjected to and the victim of the
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 4 of 59 PagelD 4

same unlawful practices by the Defendants. GEICO is authorized to conduct business and to
issue automobile insurance policies in the state of Florida.
I. Defendants

11. Defendant Martineau resides in and is a citizen of Florida. Martineau owns,
controls, and is the sole member of Shazam Glass, and used Shazam Glass as a vehicle to submit
fraudulent claims for Glass Services to GEICO and other insurers.

12. Defendant Shazam Glass is a Florida limited liability company with its principal
place of business in Florida. The sole member of Shazam Glass is Defendant Martineau, who
resides in and is a citizen of Florida. Shazam Glass therefore is a citizen of Florida. Shazam
Glass was organized in Florida on or about January 1, 2016. Together with Martineau, Shazam
Glass caused fraudulent claims for Glass Services to be submitted to GEICO and other
automobile insurers.

JURISDICTION

13. This Court has jurisdiction over the subject matter of this action under 28 U.S.C.
§ 1332(a)(1) because the matter in controversy exceeds the sum or value of $75,000.00,
exclusive of interest and costs, and is between citizens of different states.

14. Pursuant to 28 U.S.C. § 1331, this Court also has jurisdiction over the claims
brought under 18 U.S.C. §§ 1961 et seq. (the Racketeer Influenced and Corrupt Organizations
(“RICO”) Act) because they arise under the laws of the United States.

15. In addition, this Court has supplemental jurisdiction over the subject matter of the
claims asserted in this action pursuant to 28 U.S.C. § 1367.

16. Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Middle

District of Florida is the District where one or more of the Defendants reside and because this is
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 5 of 59 PagelD 5

the District where a substantial amount of the activities forming the basis of the Complaint
occurred.
ALLEGATIONS COMMON TO ALL CLAIMS
17. Plaintiff GEICO is an insurance company licensed and authorized to do business

in the State of Florida. GEICO underwrites automobile insurance in Florida.

 

I. Automobile Insurance, the Motor Vehicle Repair Act and Reimbursement for Glass
Services

A. Comprehensive Insurance Coverage and Claims for Glass Services
18. Under Florida law, motorists are required to carry, at a minimum, insurance for

personal injury protection (“PIP”) and property damage liability (“PDL”). With limited
exceptions that are not applicable here, PDL Insurance covers the costs of repairing property
damaged by insureds in automobile accidents, and PIP Insurance covers the healthcare costs of
Insureds who are injured in automobile accidents, regardless of who was at fault in the accidents.

19. In addition to the required PIP and PDL Insurance, a large percentage of Florida
automobile owners also carry comprehensive insurance coverage, which provides coverage
beyond what is provided through mandatory coverages. Under comprehensive insurance
coverage, repairs for damage to the insured automobile caused by factors other than collisions —
such as weather damage — are covered regardless of fault, subject to specified exclusions and
limits of liability as set forth in the pertinent insurance policy.

20. In the event of damage to the windshield of an Insured’s vehicle that has
comprehensive insurance coverage, Florida law requires automobile insurers to replace or repair
that Insured’s damaged windshield with no deductible. See Fla. Stat. § 627.7288.

21. In a legitimate windshield replacement setting, the windshield replacement

process begins when the Insured submits a notice of loss to GEICO.
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 6 of 59 PagelD 6

22. GEICO has established multiple means in order to facilitate an Insured’s
submission of a notice of loss. For example, an Insured can submit the notice of loss either by
telephone, or via the internet through a computer or mobile application.

23. Pursuant to Florida law — and as set forth in GEICO’s comprehensive insurance
policies — Insureds with comprehensive insurance coverage have the sole discretion to determine
who will perform a repair/replacement of their windshields. GEICO does not restrict an Insured’s
choice of windshield replacement shops.

24, As a result, as part of the notice of loss process, Insureds with comprehensive
insurance coverage can identify the windshield replacement shop that they wish to perform the
pertinent Glass Services.

25. Following the notice of loss, an Insured can assign his or her right to
comprehensive insurance coverage benefits — i.e., windshield replacement — to a preferred
windshield replacement shop in exchange for the shop’s performance of the Glass Services.

26. Once the Insured identifies his or her preferred windshield replacement shop,
GEICO transmits a work order to the Insured’s selected shop. The work order sets forth the
pricing parameters that GEICO will authorize for the proposed Glass Services.

27, Then, pursuant to the Insured’s assignment of benefits, the windshield
replacement shop can perform the work and submit, via interstate wire transfer, its invoice and
any other documents supporting performance of the Glass Services, together with the work order
number, to GEICO’s claims processing vendor located outside of the state of Florida, using an
electronic billing or facsimile transmission system.

28. The vast majority of all windshield replacements in Florida are billed, and

payment is accepted, at the pricing parameters set forth in GEICO’s work orders.
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 7 of 59 PagelD 7

29. Upon receipt of an invoice for windshield replacement services provided to an
Insured with comprehensive insurance coverage, Florida law generally permits insurers such as
GEICO only 30 days to handle the claim. See, e.g., Fla. Stat. § 626.9541. If insurers such as
GEICO do not pay the claim within 30 days, or present some good reason for denying or
investigating the claim, they can be liable to the Insured or the Insured’s assignee for damages,
as well as attorneys’ fees, under the Florida Unfair Insurance Trade Practices Act. See id.; see
also Fla. Stat. § 624.155.

30. While the 30-day claims handling period helps to ensure that legitimate claims are
paid in a timely manner, it also creates perverse incentives for unscrupulous windshield
replacement fraud rings, such as the one operated by Defendants.

31. GEICO receives hundreds of windshield repair or replacement claims from
Florida Insureds or their assignees every day.

32. Upon information and belief, other Florida automobile insurers similarly receive a
very high volume of windshield repair and replacement claims each day. GEICO is only one of
many automobile insurance companies in the Florida automobile insurance market, and it is
improbable — to the point of impossibility — that only GEICO, and not the other insurers in the
market, receives a very high volume of windshield repair and replacement claims each day.

33. Unscrupulous windshield repair or replacement fraud rings — including
Defendants — are aware of the fact that the volume of windshield repair and replacement claims
in Florida, coupled with the limited amount of time in which insurers in Florida must handle
those claims, limit the insurers’ ability to identify and investigate suspicious claims.

34. Unscrupulous windshield repair or replacement fraud rings, such as Defendants,

routinely exploit these investigative and temporal limitations, by submitting a massive amount of
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 8 of 59 PagelD 8

fraudulent windshield repair and replacement claims for illusory, unnecessary, and otherwise
non-reimbursable services, often without the Insureds’ knowledge or consent.

35. In this context, the notice of loss process described above plays an important role
in ensuring that the windshield repair and replacement claims that GEICO receives are
legitimate. Among other things, it ensures that the windshield repair and replacement shops
actually have received legitimate assignments of benefits from GEICO Insureds. It also ensures
that the Insureds are aware of the fact that the glass repair and replacement shops have purported
to perform work on the Insureds’ windshields, and have submitted claims for reimbursement
under the Insureds’ comprehensive insurance policies.

B. The Motor Vehicle Repair Act and Claims for Glass Services

36. With limited exceptions that are not applicable in the present case, the Florida
Motor Vehicle Repair Act (the “Repair Act”), Fla. Stat. § 559.901, et seq., applies to all motor
vehicle repair shops in Florida, including entities such as Shazam Glass that purport to provide
Glass Services.

37. The Repair Act defines “motor vehicle repair shop”, in pertinent part, as “any
person who, for compensation, engages or attempts to engage in the repair of motor vehicles
owned by other persons and includes, but is not limited to: ... self-employed individuals; ... and
shops doing glass work.”

38. The Repair Act requires all motor vehicle repair shops to register with the Florida
Department of Agriculture and Consumer Services prior to doing business in Florida. See Fla.
Stat. § 559.904.

39. With limited exceptions that are not applicable in the present case, it is a violation

of the Repair Act to, among other things:
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 9 of 59 PagelD 9

(i) engage or attempt to engage in Glass Services or other forms of motor
vehicle repair work without first registering with the Florida Department
of Agriculture and Consumer Services;

(ii) | have repair work subcontracted without the knowledge or consent of the
customer unless the motor vehicle repair shop or employee thereof
demonstrates that the customer could not reasonably have been notified;

(iii) make or charge for repairs which have not been expressly or impliedly
authorized by the customer;

(iv) misrepresent that repairs have been made to a motor vehicle;

(v) fraudulently alter any customer contract, estimate, invoice, or other
document;

(vi) misrepresent that the vehicle being inspected or diagnosed is in a
dangerous condition or that the customer’s continued use of the vehicle
may be harmful or cause great damage to the vehicle;

(vii) make or authorize in any manner or by any means whatever any written or
oral statement which is untrue, deceptive or misleading, and which is
known, or which by the exercise of reasonable care should be known, to
be untrue, deceptive or misleading;

(viii) make false promises of a character likely to influence, persuade, or induce
a customer to authorize the repair, service, or maintenance of a motor
vehicle;

(ix) | cause or allow a customer to sign any work order that does not state the
repairs requested by the customer or the automobile’s odometer reading at
the time of repair;

(x) fail or refuse to give to a customer a copy of any document requiring the
customer’s signature upon completion or cancellation of the repair work;

or

(xi) perform any other act that is a violation of the Repair Act or that
constitutes fraud or misrepresentation.

See Fla. Stat. § 559.920.
40. Pursuant to the Repair Act, if the cost of the proposed repair work will exceed

$100.00, a motor vehicle repair shop must present to the customer a written notice conspicuously
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 10 of 59 PagelD 10

disclosing the following statement, in a separate, blocked section, in capital letters of at least 12-
point type:

PLEASE READ CAREFULLY, CHECK ONE OF THE STATEMENTS
BELOW, AND SIGN:

I UNDERSTAND THAT, UNDER STATE LAW, I AM ENTITLED TO A
WRITTEN ESTIMATE IF MY FINAL BILL WILL EXCEED $100.

I REQUEST A WRITTEN ESTIMATE.

I DO NOT REQUEST A WRITTEN ESTIMATE AS LONG AS THE

REPAIR COSTS DO NOT EXCEED $ . THE SHOP MAY NOT
EXCEED THIS AMOUNT WITHOUT MY WRITTEN OR ORAL
APPROVAL.

____ IDO NOT REQUEST A WRITTEN ESTIMATE.
SIGNED DATE
See Fla. Stat. § 559.905(2).

4l. In the event that a motor vehicle repair shop provides the required disclosure
notice to a customer pursuant to Fla. Stat. § 559.905(2), and the customer checks off one of the
statements indicating that they do not request a written estimate, then the motor vehicle repair
shop is not required to provide the customer with the estimated cost of the proposed repairs. See
Fla. Stat. § 559.905(3). Otherwise, motor vehicle repair shops, including Glass Services
providers, must provide a written repair estimate to an customer, setting forth — among other
things — the estimated cost of the proposed repairs if the cost of the proposed repairs will exceed
$100.00. See Fla. Stat. § 559.905(1).

42. Pursuant to the Repair Act, it is unlawful for a motor vehicle repair shop to
require a customer to waive his or her right to an estimate as a precondition to a repair. See Fla.

Stat. § 559.907(2).

10
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 11 of 59 PagelD 11

43. Pursuant to the Repair Act, it is unlawful for a motor vehicle repair shop to charge
more than the written estimate plus $10 or 10 percent, whichever is greater, but not to exceed
$50, unless the motor vehicle repair shop has obtained authorization from the customer to exceed
the written estimate. See Fla. Stat. § 559.909(3).

44, Pursuant to the Repair Act, motor vehicle repair shops must provide their
customers, upon completion of any repair, with a legible copy of the invoice for the repair. Any
such invoice must, among other things, set forth an “itemized description of all labor, parts, and
merchandise supplied and the costs thereof’, and the “current date and odometer reading of the
motor vehicle”. See Fla. Stat. § 559.911(3).

45, Motor vehicle repair shops that violate the Repair Act are not entitled to receive
payment for repair work, including Glass Services, even if the repair work otherwise was
legitimately and actually performed.

Il. The Defendants’ Fraudulent and Unlawful Scheme

46. Beginning in 2016, and continuing through the present day, Defendants have
masterminded and implemented a complex fraudulent scheme in which they billed GEICO and
other Florida automobile insurers hundreds of thousands of dollars through Shazam Glass for
illusory, unnecessary, fraudulent, unlawful, and otherwise non-reimbursable Glass Services.

A. The Unlawful Subcontracting of Glass Services to Independent Contractors, and
Misrepresentations that Shazam Glass Provided the Glass Services

47. At all relevant times, Shazam Glass was registered as a motor vehicle repair shop
with the Florida Department of Agriculture and Consumer Services.
48. However, from the inception of the Defendants’ scheme in 2016, to the present,

Shazam Glass did not maintain any vehicles or tools for use in providing Glass Services, did not

1]
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 12 of 59 PagelD 12

maintain any glass inventory, and did not provide any actual Glass Services to GEICO Insureds
in the first instance.

49. For example, during a January 10, 2019 deposition, Martineau testified that
Shazam Glass did not own or lease any vehicles, did not own or lease any windshield repair or
replacement tools, and did not maintain any glass inventory.

50. Instead, the Defendants engaged independent contractors to act as “sales
representatives”. These independent contractors/“‘sales representatives” then would go door-to-
door in residential neighborhoods, or lurk in retail store parking lots, to solicit Insureds to receive
Glass Services, using fraudulent, deceptive, unfair, unscrupulous, and unlawful means as set
forth herein.

51. After identifying potential customers via these independent contractor “sales
representatives”, the Defendants then engaged other independent contractors to act as “installers”
and to purport to perform Glass Services for the Insureds.

52. For example, during depositions on January 4, 2019 and January 10, 2019,
Martineau gave testimony indicating that none of the individuals who performed the Glass
Services that were billed through Shazam Glass to GEICO actually were employees of Shazam
Glass. Rather, Martineau testified that the individuals who performed the Glass Services that
were billed through Shazam Glass to GEICO were independent contractors.

53. In fact, Martineau gave testimony during his January 10, 2019 deposition that
indicated that the independent contractors who performed the Glass Services billed through
Shazam Glass to GEICO were not supervised in any way by Shazam Glass, did not have to meet
any quality or performance standards, provided their own tools and equipment in connection

with the Glass Services, had to pay for any incentives they provided to the Insureds out of their

12
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 13 of 59 PagelD 13

own pockets, and were required to compensate customers for any defects in their work out of
their own pockets.

54. By electing to treat the “installers” and “sales representatives” as independent
contractors, the Defendants realized significant economic benefits — for instance:

(i) avoiding the obligation to collect and remit income tax as required by 26
ULS.C. § 3102;

(ii) | avoiding payment of the FUTA excise tax required by 26 U.S.C. § 3301
(6.2 percent of all income paid);

(iii) avoiding payment of the FICA excise tax required by 26 U.S.C. § 3111
(7.65 percent of all income paid);

(iv) avoiding payment of workers’ compensation insurance;

(v) avoiding claims of agency-based liability arising from work performed by
the individuals.

55. Upon information and belief, none of the independent contractors who performed
the Glass Services that were billed through Shazam Glass to GEICO actually were registered
with the Florida Department of Agriculture and Consumer Services as motor vehicle repair
shops.
| 56. For example, during his January 10, 2019 deposition, Martineau gave testimony
indicating that he did not check to see whether the independent contractors who performed the
Glass Services that were billed through Shazam Glass to GEICO were themselves registered as
motor vehicle repair shops.

57. As set forth above, the Repair Act provides — among other things — that it is
unlawful for any motor vehicle repair shop or any motor vehicle repair shop employee to “[h]ave

repair work subcontracted without the knowledge or consent of the customer unless the motor

13
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 14 of 59 PagelD 14

vehicle repair shop or employee thereof demonstrates that the customer could not reasonably
have been notified.”

58. In the claims for Glass Services that are identified in Exhibit “1”, none of the
purported Glass Services actually were performed by Shazam Glass or its employees. Rather, all
of the purported Glass Services in the claims identified in Exhibit “1” were performed — to the
extent that they were performed at all — by independent contractors to whom the Defendants
unlawfully subcontracted the putative repair work without notice to the Insureds.

59. In the claims for Glass Services that are identified in Exhibit “1”, none of the
Insureds knew, or consented to, the fact that the Defendants subcontracted the putative repair
work to independent contractors. To the contrary, to the extent that the Defendants or the
independent contractor “sales representatives” and “installers” provided the Insureds, or GEICO,
with any documentation at all regarding the purported Glass Services, the documentation falsely
represented that the Glass Services would be performed, or had been performed, by Shazam
Glass.

60. In the claims for Glass Services that are identified in Exhibit “1”, each of the
Insureds reasonably could have been notified that the Defendants were subcontracting the
purported Glass Services to independent contractor “installers”. For example, the Defendants had
numerous opportunities to convey this information to each of the Insureds in the claims
identified in Exhibit “1”, including at the times when the independent contractor “sales
representatives” first solicited or purported to solicit the Insureds, and at the times when the
independent contractor “installers” purported to perform the Glass Services on the Insureds’

vehicles.

14
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 15 of 59 PagelD 15

61. In the claims for Glass Services that are identified in Exhibit “1”, the Defendants
fraudulently billed for the purported Glass Services as if they had been performed by Shazam
Glass or its employees in order to conceal the fact that they had unlawfully subcontracted the
purported Glass Services to independent contractors, without notice to the Insureds or to GEICO,
in violation of the Repair Act.

62. For example:

(i) On or about June 12, 2016, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named NH
(all names of Insureds have been redacted to their initials). In their bill for
the Glass Services, the Defendants falsely represented that the Glass
Services actually had been performed by Shazam Glass or its employees.
In fact, to the extent that the Glass Services were performed in the first
instance, they were performed by an independent contractor to whom
Shazam Glass unlawfully subcontracted the repair work, without the
knowledge or consent of NH, despite the fact that the Defendants
reasonably could have notified NH of their intention to subcontract the
Glass Services.

(ii) On or about June 20, 2016, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named NS.
In their bill for the Glass Services, the Defendants falsely represented that
the Glass Services actually had been performed by Shazam Glass or its
employees. In fact, to the extent that the Glass Services were performed in
the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of NS, despite the fact that the Defendants
reasonably could have notified NS of their intention to subcontract the
Glass Services.

(iii) | On or about July 7, 2016, the Defendants billed GEICO for Glass Services
that Shazam Glass purportedly provided to an Insured named AL. In their
bill for the Glass Services, the Defendants falsely represented that the
Glass Services actually had been performed by Shazam Glass or its
employees. In fact, to the extent that the Glass Services were performed in
the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of AL, despite the fact that the Defendants
reasonably could have notified AL of their intention to subcontract the
Glass Services.

15
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 16 of 59 PagelD 16

(iv) | On or about September 27, 2016, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named
NQ. In their bill for the Glass Services, the Defendants falsely represented
that the Glass Services actually had been performed by Shazam Glass or
its employees. In fact, to the extent that the Glass Services were performed
in the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of NQ, despite the fact that the Defendants
reasonably could have notified NQ of their intention to subcontract the
Glass Services.

(v) On or about November 17, 2016, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named PH.
In their bill for the Glass Services, the Defendants falsely represented that
the Glass Services actually had been performed by Shazam Glass or its
employees. In fact, to the extent that the Glass Services were performed in
the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of PH, despite the fact that the Defendants
reasonably could have notified PH of their intention to subcontract the
Glass Services.

(vi) On or about February 20, 2017, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named
KA. In their bill for the Glass Services, the Defendants falsely represented
that the Glass Services actually had been performed by Shazam Glass or
its employees. In fact, to the extent that the Glass Services were performed
in the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of KA, despite the fact that the Defendants
reasonably could have notified KA of their intention to subcontract the
Glass Services.

(vii) On or about March 4, 2017, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named RR.
In their bill for the Glass Services, the Defendants falsely represented that
the Glass Services actually had been performed by Shazam Glass or its
employees. In fact, to the extent that the Glass Services were performed in
the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of RR, despite the fact that the Defendants
reasonably could have notified RR of their intention to subcontract the
Glass Services.

(viii) On or about March 28, 2017, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named

16
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 17 of 59 PagelD 17

DA. In their bill for the Glass Services, the Defendants falsely represented
that the Glass Services actually had been performed by Shazam Glass or
its employees. In fact, to the extent that the Glass Services were performed
in the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of DA, despite the fact that the Defendants
reasonably could have notified DA of their intention to subcontract the
Glass Services.

(ix) On or about May 9, 2017, the Defendants billed GEICO for Glass Services
that Shazam Glass purportedly provided to an Insured named MK. In their
bill for the Glass Services, the Defendants falsely represented that the
Glass Services actually had been performed by Shazam Glass or its
employees. In fact, to the extent that the Glass Services were performed in
the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of MK, despite the fact that the Defendants
reasonably could have notified MK of their intention to subcontract the
Glass Services.

(x) On or about May 16, 2017, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named
ND. In their bill for the Glass Services, the Defendants falsely represented
that the Glass Services actually had been performed by Shazam Glass or
its employees. In fact, to the extent that the Glass Services were performed
in the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of ND, despite the fact that the Defendants
reasonably could have notified ND of their intention to subcontract the
Glass Services.

(xi) On or about August 23, 2017, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named LS.
In their bill for the Glass Services, the Defendants falsely represented that
the Glass Services actually had been performed by Shazam Glass or its
employees. In fact, to the extent that the Glass Services were performed in
the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of LS, despite the fact that the Defendants
reasonably could have notified LS of their intention to subcontract the
Glass Services.

(xii) On or about February 8, 2018, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named
DH. In their bill for the Glass Services, the Defendants falsely represented
that the Glass Services actually had been performed by Shazam Glass or

17
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 18 of 59 PagelD 18

its employees. In fact, to the extent that the Glass Services were performed
in the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of DH, despite the fact that the Defendants
reasonably could have notified DH of their intention to subcontract the
Glass Services.

(xiii) On or about February 21, 2018, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named
MS. In their bill for the Glass Services, the Defendants falsely represented
that the Glass Services actually had been performed by Shazam Glass or
its employees. In fact, to the extent that the Glass Services were performed
in the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of MS, despite the fact that the Defendants
reasonably could have notified MS of their intention to subcontract the
Glass Services.

(xiv) On or about March 1, 2018, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named
MA. In their bill for the Glass Services, the Defendants falsely represented
that the Glass Services actually had been performed by Shazam Glass or
its employees. In fact, to the extent that the Glass Services were performed
in the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of MA, despite the fact that the Defendants
reasonably could have notified MA of their intention to subcontract the
Glass Services.

(xv) On or about November 7, 2018, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named
MB. In their bill for the Glass Services, the Defendants falsely represented
that the Glass Services actually had been performed by Shazam Glass or
its employees. In fact, to the extent that the Glass Services were performed
in the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of MB, despite the fact that the Defendants
reasonably could have notified MB of their intention to subcontract the
Glass Services.

(xvi) On or about December 20, 2018, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named CB.
In their bill for the Glass Services, the Defendants falsely represented that
the Glass Services actually had been performed by Shazam Glass or its
employees. In fact, to the extent that the Glass Services were performed in
the first instance, they were performed by an independent contractor to

18
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 19 of 59 PagelD 19

whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of CB, despite the fact that the Defendants
reasonably could have notified CB of their intention to subcontract the
Glass Services.

(xvii) On or about January 17, 2019, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named
DW. In their bill for the Glass Services, the Defendants falsely represented
that the Glass Services actually had been performed by Shazam Glass or
its employees. In fact, to the extent that the Glass Services were performed
in the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of DW, despite the fact that the Defendants
reasonably could have notified DW of their intention to subcontract the
Glass Services.

(xviii) On or about January 17, 2019, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named DP.
In their bill for the Glass Services, the Defendants falsely represented that
the Glass Services actually had been performed by Shazam Glass or its
employees. In fact, to the extent that the Glass Services were performed in
the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of DP, despite the fact that the Defendants
reasonably could have notified DP of their intention to subcontract the
Glass Services.

(xix) On or about February 7, 2019, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named
KC. In their bill for the Glass Services, the Defendants falsely represented
that the Glass Services actually had been performed by Shazam Glass or
its employees. In fact, to the extent that the Glass Services were performed
in the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of KC, despite the fact that the Defendants
reasonably could have notified KC of their intention to subcontract the
Glass Services.

(xx) On or about February 7, 2019, the Defendants billed GEICO for Glass
Services that Shazam Glass purportedly provided to an Insured named JN.
In their bill for the Glass Services, the Defendants falsely represented that
the Glass Services actually had been performed by Shazam Glass or its
employees. In fact, to the extent that the Glass Services were performed in
the first instance, they were performed by an independent contractor to
whom Shazam Glass unlawfully subcontracted the repair work, without
the knowledge or consent of JN, despite the fact that the Defendants

19
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 20 of 59 PagelD 20

reasonably could have notified JN of their intention to subcontract the
Glass Services.

63. These are only representative examples. In the claims for Glass Services that are
identified in Exhibit “1”, the Defendants always unlawfully subcontracted the repair work,
without the knowledge or consent of the Insureds, despite the fact that the Defendants reasonably
could have notified the Insureds of their intention to subcontract the Glass Services.

64. In each of the claims for Glass Services identified in Exhibit “1”, the Defendants
falsely represented that Shazam Glass was operating in compliance with the Repair Act and was
eligible to collect comprehensive insurance benefits in the first instance. In fact, Shazam Glass
never was operating in compliance with the Repair Act, and never was entitled to collect
comprehensive insurance benefits, because the Defendants unlawfully subcontracted the
pertinent repair work to independent contractors without notice to the Insureds, and then falsely
represented to GEICO and to the Insureds that the Glass Services actually had been performed
by Shazam Glass or its employees.

65. In each of the claims for Glass Services that are identified in Exhibit “1”, the
Defendants also falsely represented that Shazam Glass had valid assignments of comprehensive
insurance benefits from the pertinent Insureds. In fact, Shazam Glass never had valid
assignments of benefits from the pertinent Insureds, because every purported “assignment”
falsely represented that the Insured had assigned his or her right to comprehensive insurance
benefits to Shazam Glass “in consideration for the glass repairs performed by” Shazam Glass.
However, and as set forth herein, Shazam Glass never actually provided any Glass Services to
the Insureds.

66. What is more, upon information and belief as set forth above, the independent

contractors to whom the Defendants unlawfully subcontracted the Glass Services were not

20
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 21 of 59 PagelD 21

themselves registered as motor vehicle repair shops with the Florida Department of Agriculture
and Consumer Services, a further violation of the Repair Act that likewise divested Shazam
Glass of any right to collect comprehensive insurance benefits in connection with the Glass
Services claims.

B. The Defendants’ Failure to Comply with the Written Estimate Provisions of the
Repair Act

67. Additionally, in the claims for Glass Services that are identified in Exhibit “1”,
the Defendants never complied with the written estimate provisions of the Repair Act.

68. In particular, and as set forth above, if the cost of the proposed Glass Services will
exceed $100.00, the Repair Act requires motor vehicle repair shops to present a written notice to
the customer, using specific statutory language, in a separate, blocked section, in capital letters of
at least 12-point type, advising the customer of his or her right to a written estimate and giving
the customer the ability to elect or decline to receive the estimate. See Fla. Stat. § 559.905(2).

69. In all of the claims for Glass Services that are identified in Exhibit “1”, the cost of
the purported Glass Services exceeded $100.00.

70. However, in the Glass Services claims identified in Exhibit “1”, Defendants never
provided the requisite written notice to the Insureds in accordance with the Repair Act, using the
specific statutory language, in a separate, blocked section, in capital letters of at least 12-point
type, advising the customer of their right to a written estimate and giving the customer the ability
to elect or decline to receive the estimate.

71. Rather — to the extent that the Insureds ever received any documents regarding the
Glass Services before they were performed — the only documents that the Insureds received were

copies of purported work orders that were provided to them by the independent contractor “sales

21
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 22 of 59 PagelD 22

representatives” whom the Defendants used to solicit the Insureds in their neighborhoods or
retail store parking lots.

72. These work orders did not set forth the written notice required by Fla. Stat. §
559.905(2), in that they did not set forth the specific statutory notice language required by
Section 559.905(2), they did not set forth the notice language in capital letters of at least 12-point
type, they did not set forth the notice language in a separate, blocked section, and they did not
provide the Insureds with the ability to personally check off the box indicating whether they
requested or declined a written estimate.

73. Instead — to the extent that the Insureds in the claims identified in Exhibit “1”
received any notice at all of their right to elect or decline a written estimate — the only “notices”
that the Insureds received were work orders which stated, in pre-printed language, “I have been
advised of my right to a written estimate and waive my right to said estimate.”

74. This purported “waiver” language was not in 12-point type, was not in capital
letters, was not set forth in a separate, blocked section of the work orders, and did not provide
any space or option for the Insureds to personally check off their preference regarding whether or
not they wanted a written estimate.

75. In fact, this purported “waiver” language was not even located on the portion of
the work orders that was right above or right next to the space for the Insureds’ signatures.
Instead, the Defendants deliberately inserted the purported “waiver” language in a portion of the
work orders where it could easily be overlooked by the Insureds when they signed or purportedly
signed the work orders.

76. For example:

(i) On or about June 12, 2016, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named NH,

22
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 23 of 59 PagelD 23

despite the fact that — in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to NH. The Defendants never provided NH with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that NH received
any “notice” at all of her right to elect or decline a written estimate, the
only “notice” she received was via the pre-printed work order language set
forth above, which did not meet any of the requirements of Section
559.905(2).

(ii) On or about June 19, 2016, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named LP,
despite the fact that — in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to LP. The Defendants never provided LP with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that LP received
any “notice” at all of her right to elect or decline a written estimate, the
only “notice” she received was via the pre-printed work order language set
forth above, which did not meet any of the requirements of Section
559.905(2).

(iii) On or about July 8, 2016, the Defendants billed GEICO for Glass Services
that Shazam Glass purported to provide to an Insured named RB, despite
the fact that — in actuality — the Defendants unlawfully subcontracted the
Glass Services to an independent contractor, without notice to RB. The
Defendants never provided RB with the written notice required by Fla.
Stat. § 559.905(2). Instead, to the extent that RB received any “notice” at
all of his right to elect or decline a written estimate, the only “notice” he
received was via the pre-printed work order language set forth above,
which did not meet any of the requirements of Section 559.905(2).

(iv) On or about July 19, 2016, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named JL,
despite the fact that — in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to JL. The Defendants never provided JL with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that JL received
any “notice” at all of his right to elect or decline a written estimate, the
only “notice” he received was via the pre-printed work order language set
forth above, which did not meet any of the requirements of Section
559.905(2).

(v) On or about October 13, 2016, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named MP,
despite the fact that — in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to MP. The Defendants never provided MP with the written notice

23
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 24 of 59 PagelD 24

required by Fla. Stat. § 559.905(2). Instead, to the extent that MP received
any “notice” at all of his right to elect or decline a written estimate, the
only “notice” he received was via the pre-printed work order language set

forth above, which did not meet any of the requirements of Section
559.905(2).

(vi) Onor about November 17, 2016, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named PH,
despite the fact that — in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to PH. The Defendants never provided PH with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that PH received
any “notice” at all of his right to elect or decline a written estimate, the
only “notice” he received was via the pre-printed work order language set
forth above, which did not meet any of the requirements of Section
559.905(2).

(vii) On or about November 23, 2016, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named MS,
despite the fact that — in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to MS. The Defendants never provided MS with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that MS received
any “notice” at all of her right to elect or decline a written estimate, the
only “notice” she received was via the pre-printed work order language set
forth above, which did not meet any of the requirements of Section
559.905(2).

(viii) On or about December 11, 2016, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named MH,
despite the fact that — in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to MH. The Defendants never provided MH with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that MH received
any “notice” at all of her right to elect or decline a written estimate, the
only “notice” she received was via the pre-printed work order language set
forth above, which did not meet any of the requirements of Section
559.905(2).

(ix) On or about January 7, 2017, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named SV,
despite the fact that — in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to SV. The Defendants never provided SV with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that SV received
any “notice” at all of his right to elect or decline a written estimate, the

24
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 25 of 59 PagelD 25

only “notice” he received was via the pre-printed work order language set
forth above, which did not meet any of the requirements of Section
559.905(2).

(x) On or about January 26, 2017, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named DG,
despite the fact that — in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to DG. The Defendants never provided DG with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that DG received
any “notice” at all of her right to elect or decline a written estimate, the
only “notice” she received was via the pre-printed work order language set
forth above, which did not meet any of the requirements of Section
559.905(2).

(xi) On or about January 26, 2017, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named EK,
despite the fact that ~ in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to EK. The Defendants never provided EK with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that EK received
any “notice” at all of his right to elect or decline a written estimate, the
only “notice” he received was via the pre-printed work order language set
forth above, which did not meet any of the requirements of Section
559.905(2).

(xii) On or about January 30, 2017, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named PW,
despite the fact that — in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to PW. The Defendants never provided PW with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that PW received
any “notice” at all of his right to elect or decline a written estimate, the
only “notice” he received was via the pre-printed work order language set
forth above, which did not meet any of the requirements of Section
559.905(2).

(xiii) On or about January 30, 2017, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named PH,
despite the fact that — in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to PH. The Defendants never provided PH with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that PH received
any “notice” at all of her right to elect or decline a written estimate, the
only “notice” she received was via the pre-printed work order language set

25
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 26 of 59 PagelD 26

forth above, which did not meet any of the requirements of Section
559.905(2).

(xiv) On or about February 20, 2017, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named KA,
despite the fact that -— in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to KA. The Defendants never provided KA with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that KA received
any “notice” at all of her right to elect or decline a written estimate, the
only “notice” she received was via the pre-printed work order language set
forth above, which did not meet any of the requirements of Section
559.905(2).

(xv) On or about February 27, 2017, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named JD,
despite the fact that — in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to JD. The Defendants never provided JD with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that JD received
any “notice” at all of her right to elect or decline a written estimate, the
only “notice” she received was via the pre-printed work order language set
forth above, which did not meet any of the requirements of Section
559.905(2).

(xvi) On or about May 16, 2017, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named ND,
despite the fact that — in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to ND. The Defendants never provided ND with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that ND received
any “notice” at all of her right to elect or decline a written estimate, the
only “notice” she received was via the pre-printed work order language set
forth above, which did not meet any of the requirements of Section
559.905(2).

(xvii) On or about June 1, 2017, the Defendants billed GEICO for Glass Services
that Shazam Glass purported to provide to an Insured named BP, despite
the fact that — in actuality — the Defendants unlawfully subcontracted the
Glass Services to an independent contractor, without notice to BP. The
Defendants never provided BP with the written notice required by Fla.
Stat. § 559.905(2). Instead, to the extent that BP received any “notice” at
all of his right to elect or decline a written estimate, the only “notice” he
received was via the pre-printed work order language set forth above,
which did not meet any of the requirements of Section 559.905(2).

26
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 27 of 59 PagelD 27

(xviii) On or about August 23, 2017, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named LS,
despite the fact that — in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to LS. The Defendants never provided LS with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that LS received
any “notice” at all of her right to elect or decline a written estimate, the
only “notice” she received was via the pre-printed work order language set
forth above, which did not meet any of the requirements of Section
559.905(2).

(xix) On or about August 23, 2017, the Defendants billed GEICO for Glass
Servicés that Shazam Glass purported to provide to an Insured named KF,
despite the fact that — in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to KF. The Defendants never provided KF with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that KF received
any “notice” at all of her right to elect or decline a written estimate, the
only “notice” she received was via the pre-printed work order language set
forth above, which did not meet any of the requirements of Section
559.905(2).

(xx) On or about December 21, 2017, the Defendants billed GEICO for Glass
Services that Shazam Glass purported to provide to an Insured named DR,
despite the fact that — in actuality — the Defendants unlawfully
subcontracted the Glass Services to an independent contractor, without
notice to DR. The Defendants never provided DR with the written notice
required by Fla. Stat. § 559.905(2). Instead, to the extent that DR received
any “notice” at all of his right to elect or decline a written estimate, the
only “notice” he received was via the pre-printed work order language set
forth above, which did not meet any of the requirements of Section
559.905(2).

77. These are only representative examples. In the claims for Glass Services that are
identified in Exhibit “1”, the Defendants virtually always unlawfully failed to provide the
Insureds with written notice, using the specific statutory language, in a separate, blocked section,
in capital letters of at least 12-point type, advising the Insureds of their right to a written estimate
and giving the Insureds the ability to elect or decline to receive the estimate.

78. In each of the claims for Glass Services identified in Exhibit “1”, the Defendants

falsely represented that Shazam Glass was operating in compliance with the Repair Act and was

27
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 28 of 59 PagelD 28

eligible to collect comprehensive insurance benefits in the first instance. In fact, Shazam Glass
never was operating in compliance with the Repair Act, and never was entitled to collect
comprehensive insurance benefits, because the Defendants unlawfully failed to provide the
requisite written notice as required by Fla. Stat. § 559.905(2).

C. The Defendants’ Failure to Comply with the Invoice and Work Order Provisions of
the Repair Act

79. What is more, in the claims for Glass Services that are identified in Exhibit “1”,
the Defendants almost never complied with the invoice provisions of the Repair Act.

80. Specifically, and as set forth above, Fla. Stat. § 559.911 provides that motor
vehicle repair shops must provide their customers, upon completion of any repair, with a legible
copy of the invoice for the repair. Any such invoice must, among other things, set forth an
“itemized description of all labor, parts, and merchandise supplied and the costs thereof’, and the
“current date and odometer reading of the motor vehicle”.

81. However, in the claims identified in Exhibit “1”, the Defendants virtually always
failed — upon the completion of any purported Glass Services — to provide the Insureds with
copies of invoices for the repairs that set forth an itemized description of all labor, parts, and
merchandise supplied and the costs thereof’, and the “current date and odometer reading of the
motor vehicle”.

82. To the contrary, in the claims for Glass Services that are identified in Exhibit “1”,
the Defendants routinely: (i) purported to have the Insureds sign work orders which did not set
forth how much Shazam Glass intended to charge for the purported Glass Services, and instead
stated, in pre-printed language that did not meet the statutory notice requirements of Fla. Stat.
559.905(2), “I have been advised of my right to a written estimate and waive my right to said

estimate”; and then (ii) failed to provide any invoice to the Insureds upon the purported

28
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 29 of 59 PagelD 29

completion of the Glass Services, thereby preventing the Insureds from ever learning how much
the Defendants billed GEICO for the purported Glass Services. The Defendants engaged in these
activities in order to conceal the fact that they intended to charge GEICO exorbitant sums for the
purported Glass Services that were far in excess of the pricing parameters set forth in the work
order received from GEICO, and that they intended to misrepresent the nature and extent of the
Glass Services in their insurance claims.

83. What is more, in a number of the claims for Glass Services that are identified in
Exhibit “1”, the Defendants forged the Insureds’ signatures on the invoices they submitted to
GEICO, or caused them to be forged, in order to create the false appearance that the invoices
actually had been provided to the Insureds.

84. For example:

(i) On or about June 11, 2016, the Defendants purported to provide Glass
Services to an Insured named NS, which they then billed through Shazam
Glass to GEICO without ever providing NS with a copy of the invoice.

(ii) On or about August 5, 2016, the Defendants purported to provide Glass
Services to an Insured named SH, which they then billed through Shazam
Glass to GEICO without ever providing SH with a copy of the invoice.

(iii) | On or about September 19, 2016, the Defendants purported to provide
Glass Services to an Insured named JI, which they then billed through
Shazam Glass to GEICO without ever providing JI with a copy of the
invoice.

(iv) On or about September 27, 2016, the Defendants purported to provide
Glass Services to an Insured named NQ, which they then billed through
Shazam Glass to GEICO without ever providing NQ with a copy of the
invoice.

(v) On or about December 10, 2016, the Defendants purported to provide
Glass Services to an Insured named RM, which they then billed through

Shazam Glass to GEICO without ever providing RM with a copy of the
invoice.

29
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 30 of 59 PagelD 30

(vi) On or about January 13, 2017, the Defendants purported to provide Glass
Services to an Insured named TM, which they then billed through Shazam
Glass to GEICO without ever providing TM with a copy of the invoice.

(vii) On or about March 11, 2017, the Defendants purported to provide Glass
Services to an Insured named GS, which they then billed through Shazam
Glass to GEICO without ever providing GS with a copy of the invoice.

(viii) On or about March 15, 2017, the Defendants purported to provide Glass
Services to an Insured named AA, which they then billed through Shazam
Glass to GEICO. Not only did the Defendants fail to provide AA with a
copy of the invoice for the purported Glass Services, but the Defendants
caused AA’s signature to be forged on the invoice for the Glass Services
that they submitted to GEICO, in order to create the false appearance that
they actually provided AA with a copy of the invoice.

(ix) On or about June 24, 2017, the Defendants purported to provide Glass
Services to an Insured named KT, which they then billed through Shazam
Glass to GEICO. Not only did the Defendants fail to provide KT with a
copy of the invoice for the purported Glass Services, but the Defendants
caused KT’s signature to be forged on the invoice for the Glass Services
that they submitted to GEICO, in order to create the false appearance that
they actually provided KT with a copy of the invoice.

(x) On or about June 29, 2017, the Defendants purported to provide Glass
Services to an Insured named DH, which they then billed through Shazam
Glass to GEICO. Not only did the Defendants fail to provide DH with a
copy of the invoice for the purported Glass Services, but the Defendants
caused DH’s signature to be forged on the invoice for the Glass Services
that they submitted to GEICO, in order to create the false appearance that
they actually provided DH with a copy of the invoice.

(xi) On or about July 7, 2017, the Defendants purported to provide Glass
Services to an Insured named KS, which they then billed through Shazam
Glass to GEICO without ever providing KS with a copy of the invoice.

(xii) On or about July 20, 2017, the Defendants purported to provide Glass
Services to an Insured named SH, which they then billed through Shazam
Glass to GEICO, Not only did the Defendants fail to provide SH with a
copy of the invoice for the purported Glass Services, but the Defendants
caused SH’s signature to be forged on the invoice for the Glass Services
that they submitted to GEICO, in order to create the false appearance that
they actually provided SH with a copy of the invoice.

30
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 31 of 59 PagelD 31

(xiii) On or about August 22, 2017, the Defendants purported to provide Glass
Services to an Insured named AS, which they then billed through Shazam
Glass to GEICO without ever providing AS with a copy of the invoice.

(xiv) On or about January 26, 2018, the Defendants purported to provide Glass
Services to an Insured named JC, which they then billed through Shazam
Glass to GEICO without ever providing JC with a copy of the invoice.

(xv) During a January 4, 2019 deposition, Martineau testified that an Insured
named BN was never shown any pricing information for the Defendants’
purported Glass Services, and would not have received a copy of the
invoice for the purported Glass Services “unless he requested a copy”.

85. These are only representative examples. In the claims for Glass Services that are
identified in Exhibit “1”, the Defendants routinely and unlawfully failed to provide the Insureds,
upon completion of the purported Glass Services, with a legible copy of the invoice for the repair
which set forth an “itemized description of all labor, parts, and merchandise supplied and the
costs thereof”.

86. Moreover, in the claims identified in Exhibit “1”, even in the limited instances
when the Defendants actually provided the Insureds with invoices for their purported Glass
Services, the invoices virtually always failed to set forth the odometer reading of the pertinent
vehicles.

87. To the contrary, in the claims that are identified in Exhibit “1”, almost none of the
Defendants’ invoices set forth the odometer readings for the pertinent vehicles.

88. Furthermore, in the claims for Glass Services that are identified in Exhibit “1”,
the Defendants routinely and unlawfully caused or permitted the Insureds to sign work orders
that did not state the automobiles’ odometer readings at the time of the purported repairs.

89. For example:

(i) On or about June 9, 2016, the Defendants purported to provide Glass

Services to an Insured named LP. In connection with the purported Glass
Services, the Defendants unlawfully caused or permitted LP to sign a work

31
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 32 of 59 PagelD 32

order that failed to set forth the odometer reading of the vehicle, and
unlawfully failed to provide LP with an invoice that set forth the odometer
reading of the vehicle.

(ii) On or about June 10, 2016, the Defendants purported to provide Glass
Services to an Insured named EK. In connection with the purported Glass
Services, the Defendants unlawfully caused or permitted EK to sign a
work order that failed to set forth the odometer reading of the vehicle, and
unlawfully failed to provide EK with an invoice that set forth the odometer
reading of the vehicle.

(iii) On or about July 2, 2016, the Defendants purported to provide Glass
Services to an Insured named AL. In connection with the purported Glass
Services, the Defendants unlawfully caused or permitted AL to sign a
work order that failed to set forth the odometer reading of the vehicle, and
unlawfully failed to provide AL with an invoice that set forth the odometer
reading of the vehicle.

(iv) On or about September 27, 2016, the Defendants purported to provide
Glass Services to an Insured named MP. In connection with the purported
Glass Services, the Defendants unlawfully caused or permitted MP to sign
a work order that failed to set forth the odometer reading of the vehicle,
and unlawfully failed to provide MP with an invoice that set forth the
odometer reading of the vehicle.

(v) On or about October 28, 2016, the Defendants purported to provide Glass
Services to an Insured named JC. In connection with the purported Glass
Services, the Defendants unlawfully caused or permitted JC to sign a work
order that failed to set forth the odometer reading of the vehicle, and
unlawfully failed to provide JC with an invoice that set forth the odometer
reading of the vehicle.

(vi) Onor about December 3, 2016, the Defendants purported to provide Glass
Services to an Insured named MH. In connection with the purported Glass
Services, the Defendants unlawfully caused or permitted MH to sign a
work order that failed to set forth the odometer reading of the vehicle, and
unlawfully failed to provide MH with an invoice that set forth the
odometer reading of the vehicle.

(vii) On or about January 28, 2017, the Defendants purported to provide Glass
Services to an Insured named PH. In connection with the purported Glass
Services, the Defendants unlawfully caused or permitted PH to sign a
work order that failed to set forth the odometer reading of the vehicle, and
unlawfully failed to provide PH with an invoice that set forth the odometer
reading of the vehicle.

32
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 33 of 59 PagelD 33

(viii) On or about February 11, 2017, the Defendants purported to provide Glass
Services to an Insured named JD. In connection with the purported Glass
Services, the Defendants unlawfully caused or permitted JD to sign a work
order that failed to set forth the odometer reading of the vehicle, and
unlawfully failed to provide JD with an invoice that set forth the odometer
reading of the vehicle.

(ix) On or about March 23, 2017, the Defendants purported to provide Glass
Services to an Insured named DA. In connection with the purported Glass
Services, the Defendants unlawfully caused or permitted DA to sign a
work order that failed to set forth the odometer reading of the vehicle, and
unlawfully failed to provide DA with an invoice that set forth the
odometer reading of the vehicle.

(x) On or about April 13, 2017, the Defendants purported to provide Glass
Services to an Insured named EH. In connection with the purported Glass
Services, the Defendants unlawfully caused or permitted EH to sign a
work order that failed to set forth the odometer reading of the vehicle, and
unlawfully failed to provide EH with an invoice that set forth the odometer
reading of the vehicle.

(xi) On or about May 10, 2017, the Defendants purported to provide Glass
Services to an Insured named ND. In connection with the purported Glass
Services, the Defendants unlawfully caused or permitted ND to sign a
work order that failed to set forth the odometer reading of the vehicle, and
unlawfully failed to provide ND with an invoice that set forth the
odometer reading of the vehicle.

(xii) On or about August 16, 2017, the Defendants purported to provide Glass
Services to an Insured named LS. In connection with the purported Glass
Services, the Defendants unlawfully caused or permitted LS to sign a work
order that failed to set forth the odometer reading of the vehicle, and
unlawfully failed to provide LS with an invoice that set forth the odometer
reading of the vehicle.

(xiii) On or about December 13, 2017, the Defendants purported to provide
Glass Services to an Insured named DR. In connection with the purported
Glass Services, the Defendants unlawfully caused or permitted DR to sign
a work order that failed to set forth the odometer reading of the vehicle,
and unlawfully failed to provide DR with an invoice that set forth the
odometer reading of the vehicle.

(xiv) On or about June 22, 2018, the Defendants purported to provide Glass
Services to an Insured named NB. In connection with the purported Glass
Services, the Defendants unlawfully caused or permitted NB to sign a
work order that failed to set forth the odometer reading of the vehicle, and

33
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 34 of 59 PagelD 34

unlawfully failed to provide NB with an invoice that set forth the
odometer reading of the vehicle.

(xv) On or about August 31, 2018, the Defendants purported to provide Glass
Services to an Insured named BD. In connection with the purported Glass
Services, the Defendants unlawfully caused or permitted BD to sign a
work order that failed to set forth the odometer reading of the vehicle, and
unlawfully failed to provide BD with an invoice that set forth the
odometer reading of the vehicle.

90. These are only representative examples. In the claims for Glass Services that are
identified in Exhibit “1”, the Defendants routinely and unlawfully: (i) failed to provide the
Insureds with copies of invoices that set forth the odometer readings of the vehicles; and (ii)
caused or permitted the Insureds to sign work orders that failed to set forth the odometer readings
of the vehicles.

91. In each of the claims for Glass Services identified in Exhibit “1”, the Defendants
falsely represented that Shazam Glass was operating in compliance with the Repair Act and was
eligible to collect comprehensive insurance benefits in the first instance. In fact, Shazam Glass
never was operating in compliance with the Repair Act, and never was entitled to collect
comprehensive insurance benefits, because the Defendants: (i) failed to provide the Insureds with

copies of invoices that set forth the odometer readings of the vehicles; and (ii) caused or

permitted the Insureds to sign work orders that failed to set forth the odometer readings of the

vehicles.
D. Defendants’ Falsification of “Loss Dates” in Their Claims for Glass Services
92. In the context of a claim for Glass Services, the date on which an Insured sustains

damage to his or her windshield is known as the “loss date” or “date of loss”.
93. In the context of a claim for Glass Services, the date of loss is important, because

if an Insured does not have comprehensive insurance coverage on the date when the Insured

34
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 35 of 59 PagelD 35

sustains damage to his or her windshield, the automobile insurance company will have no
obligation to pay the Glass Services claim.

94. The Defendants were aware of the fact that dates of loss are important in the
context of claims for Glass Services, and purported to include the dates of each Insured’s
purported loss in the invoices they submitted or caused to be submitted to GEICO in support of
their claims for Glass Services.

95. In many cases, however, when the Defendants’ independent contractor “sales
representatives” solicited Insureds in their neighborhoods or in retail store parking lots, the
Defendants learned that the Insureds did not have comprehensive insurance coverage, or that the
damage to the Insureds’ windshields pre-dated or post-dated the period when the Insureds did
have comprehensive insurance coverage.

96. In such instances, the Defendants either: (i) would cause the Insureds to apply for
comprehensive insurance coverage, and then falsify the dates of loss in their claims for Glass
Services to make it appear as if the losses occurred after the Insureds had obtained
comprehensive insurance coverage; or (ii) if the Insureds had comprehensive insurance coverage
at some other point in time, would falsify the dates of loss in their claims for Glass Services to
make it appear as if the losses occurred during a period when the Insureds did have
comprehensive insurance coverage.

97. For example:

(i) On or about July 2, 2016, the Defendants purported to provide Glass
Services to an Insured named AL. After ascertaining that AL did not have
comprehensive insurance coverage from GEICO in July 2016, but that AL
did have comprehensive insurance coverage from GEICO in August 2012,
the Defendants submitted a claim for the purported Glass Services to
GEICO which falsely represented that the date of loss was August 1, 2012.

In fact, neither the Defendants, nor AL himself, had any idea when the
actual loss occurred.

35
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 36 of 59 PagelD 36

(ii) | On or about August 5, 2016, the Defendants purported to provide Glass
Services to an Insured named SH. After ascertaining that SH did not have
comprehensive insurance coverage from GEICO in 2016, but that SH did
have comprehensive insurance coverage from GEICO in April 2014, the
Defendants submitted a claim for the purported Glass Services to GEICO
which falsely represented that the date of loss was April 3, 2014. In fact,
the actual date of loss was in or around May 2016, when SH did not have
comprehensive insurance coverage from GEICO.

(iii) | On or about December 1, 2016, the Defendants purported to provide Glass
Services to an Insured named TB. After ascertaining that TB did not have
comprehensive insurance coverage from GEICO in December 2016, but
that TB did have comprehensive insurance coverage from GEICO in early
June 2016, the Defendants submitted a claim for the purported Glass
Services to GEICO which falsely represented that the date of loss was
June 3, 2016. In actuality, TB had not sustained any actual damage to her
windshield in the first instance, and did not require any windshield
replacement services.

(iv) On or about December 14, 2016, the Defendants purported to provide
Glass Services to an Insured named MA. After ascertaining that MA did
not have comprehensive insurance coverage from GEICO in December
2016, but that MA did have comprehensive insurance coverage from
GEICO in July 2009, the Defendants submitted a claim for the purported
Glass Services to GEICO which falsely represented that the date of loss
was July 1, 2009. In fact, neither the Defendants, nor MA himself, had any
idea when the actual loss occurred.

(v) On or about December 15, 2016, the Defendants purported to provide
Glass Services to an Insured named JB. After ascertaining that JB did not
have comprehensive insurance coverage from GEICO in December 2016,
but that JB did have comprehensive insurance coverage from GEICO in
February 2011, the Defendants submitted a claim for the purported Glass
Services to GEICO which falsely represented that the date of loss was
February 4, 2011. In fact, neither the Defendants, nor JB himself, had any
idea when the actual loss occurred.

(vi) On or about December 15, 2016, the Defendants purported to provide
Glass Services to an Insured named RB. The actual date of loss was
September 2, 2016. After ascertaining that RB did not have
comprehensive insurance coverage from GEICO on September 2, 2016,
but that RB did have comprehensive insurance coverage from GEICO on
December 14, 2016, the Defendants submitted a claim for the purported
Glass Services to GEICO which falsely represented that the date of loss
was December 14, 2016.

36
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 37 of 59 PagelD 37

(vii) On or about December 22, 2016, the Defendants purported to provide
Glass Services to an Insured named SH. After ascertaining that SH did not
have comprehensive insurance coverage from GEICO in December 2016,
but that SH did have comprehensive insurance coverage from GEICO in
mid-May 2016, the Defendants submitted a claim for the purported Glass
Services to GEICO which falsely represented that the date of loss was
May 16, 2016. In fact, the actual date of loss was in or around November
2016, when SH did not have comprehensive insurance coverage from
GEICO.

(viii) On or about February 24, 2017, the Defendants purported to provide
Glass Services to an Insured named MB. After ascertaining that MB did
not have comprehensive insurance coverage from GEICO in February
2017, but that MB did have comprehensive insurance coverage from
GEICO in September 2015, the Defendants submitted a claim for the
purported Glass Services to GEICO which falsely represented that the date
of loss was September 20, 2015. In fact, neither the Defendants, nor MB
himself, had any idea when the purported loss occurred, and MB was not
even certain whether he has sustained any damage to his windshield in the
first instance.

(ix) On or about June 27, 2017, the Defendants caused an Insured named KS
to be solicited by one of their independent contractor “sales
representatives”, who purported to identify existing damage to KS’s
windshield. After ascertaining during the solicitation that KS did not have
comprehensive insurance coverage from GEICO, the Defendants had KS
obtain comprehensive insurance coverage effective on June 28, 2017.
Then, on or about July 7, 2017, the Defendants purported to provide Glass
Services to KS, and then submitted a claim for the purported Glass
Services to GEICO which falsely represented that the date of loss was
June 30, 2017, shortly after KS’ comprehensive insurance coverage came
into effect. In fact, the actual date of loss was prior to June 28, 2017, when
KS first obtained comprehensive insurance coverage pursuant to the
Defendants’ instructions.

(x) On or about July 25, 2017, the Defendants caused an Insured named EF to
be solicited by one of their independent contractor “sales representatives”,
who purported to identify existing damage to EF’s windshield. After
ascertaining during the solicitation that EF did not have comprehensive
insurance coverage from GEICO, the Defendants had EF obtain
comprehensive insurance coverage effective on June 26, 2017. Then, on or
about June 26, 2017, the Defendants purported to provide Glass Services
to EF, and then submitted a claim for the purported Glass Services to
GEICO which falsely represented that the date of loss was June 26, 2017,
the same day when EF’ comprehensive insurance coverage came into

37
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 38 of 59 PagelD 38

effect. In fact, the actual date of loss was prior to June 26, 2017, when EF
first obtained comprehensive insurance coverage pursuant to the
Defendants’ instructions.

98. These are only representative examples. In the claims for Glass Services that are
identified in Exhibit “1”, the Defendants routinely either: (i) would cause the Insureds to apply
for comprehensive insurance coverage, and then falsify the dates of loss in their claims for Glass
Services to make it appear as if the losses occurred after the Insureds had obtained
comprehensive insurance coverage; or (ii) if the Insureds had comprehensive insurance coverage
at some other point in time, would falsify the dates of loss in their claims for Glass Services to
make it appear as if the losses occurred during a period when the Insureds did have
comprehensive insurance coverage.

99. In each of the claims for Glass Services identified in Exhibit “1”, the Defendants
falsely represented that Shazam Glass was operating in compliance with the Repair Act and was
eligible to collect comprehensive insurance benefits in the first instance. In fact, Shazam Glass
never was operating in compliance with the Repair Act, and never was entitled to collect
comprehensive insurance benefits, because the Defendants routinely and fraudulently falsified
the dates of loss in their claims for Glass Services, to make it appear as if the Insureds had
comprehensive insurance coverage at the time of the losses, when in fact they did not.

E. The Forgeries of Insureds’ Signatures on Glass Services Claim Documents

100. Not only did the Defendants unlawfully subcontract all of their purported Glass
Services to independent contractors without notice to the Insureds, falsely represent that the
Glass Services had actually been performed by Shazam Glass or its employees, fail to comply
with the written estimate provisions of the Repair Act, fail to comply with the invoice and work

order provisions of the Repair Act, and routinely falsify the loss dates in their Glass Services

38
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 39 of 59 PagelD 39

claims, but the Defendants also routinely and unlawfully forged Insureds’ signatures on
documents they submitted to GEICO in support of their Glass Services claims.

101. For instance, in order to create the false appearance that Insureds had authorized
the performance of the purported Glass Services, assigned their comprehensive insurance
benefits to Shazam Glass, had waived their right to written estimates, and had received itemized
copies of the invoices for the purported Glass Services, the Defendants routinely forged
Insureds’ signatures on work orders, assignments of benefits, and invoices, or caused the
Insureds’ signatures to be forged on the documents.

102. For example:

(i) On or about June 10, 2016, the Defendants caused one of their
independent contractor “sales representatives” to solicit an Insured named
NS to receive Glass Services. However, NS declined the offer of Glass
Services, because there was nothing wrong with the windshield on her
vehicle. The Defendants never provided any Glass Services with respect to
NS’s vehicle. Even so, on or about June 20, 2016, the Defendants
submitted a claim to GEICO for Glass Services that they purportedly
performed on NS’s vehicle. In support of the claim, the Defendants
submitted a work order and assignment of comprehensive insurance
benefits to GEICO on which they forged NS’s signature. In actuality, NS
never signed any documents related to the purported Glass Services.

(ii) On or about August 5, 2016, the Defendants purported to provide Glass
Services to an Insured named SH, and then submitted a claim to GEICO
for the purported Glass Services. In support of the claim, the Defendants
submitted a work order and assignment of comprehensive insurance
benefits to GEICO on which they forged SH’s signature. In actuality, SH
never signed the work order or assignment of benefits related to the
purported Glass Services.

(iii) On or about September 1, 2016, the Defendants caused one of their
independent contractor “sales representatives” to solicit an Insured named
NQ to receive Glass Services. Thereafter, on or about September 27, 2016,
the Defendants purported to provide Glass Services to NQ, and then
submitted a claim to GEICO for the purported Glass Services. In support
of the claim, the Defendants submitted a work order and assignment of
comprehensive insurance benefits to GEICO on which they forged NQ’s

39
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 40 of 59 PagelD 40

signature. In actuality, NQ never signed any documents related to the
purported Glass Services.

(iv) On or about September 19, 2016, the Defendants purported to provide
Glass Services to an Insured named JI, and then submitted a claim to
GEICO for the purported Glass Services. In support of the claim, the
Defendants submitted a work order and assignment of comprehensive
insurance benefits to GEICO on which they forged JI’s signature. In
actuality, JI never signed the work order or assignment of benefits related
to the purported Glass Services.

(v) On or about November 9, 2016, the Defendants caused one of their
independent contractor “sales representatives” to solicit an Insured named
RM to receive Glass Services. Pursuant to the Defendants’ instructions,
the “sales representative” falsely represented to RM that there would be no
cost for the Glass Services. Thereafter, on or about December 10, 2016,
the Defendants purported to provide Glass Services to RM, and then
submitted a claim to GEICO for the purported Glass Services. In support
of the claim, the Defendants submitted an invoice and assignment of
comprehensive insurance benefits to GEICO on which they forged RM’s
signature. In actuality, RM never signed any invoice or assignment of
benefits related to the purported Glass Services.

(vi) On or about December 14, 2016, the Defendants caused one of their
independent contractor “sales representatives” to solicit an Insured named
RB to receive Glass Services. Pursuant to the Defendants’ instructions, the
“sales representative” falsely represented to RB that there would be no
cost for the Glass Services. Thereafter, on or about December 15, 2016,
the Defendants purported to provide Glass Services to RB, and then
submitted a claim to GEICO for the purported Glass Services. In support
of the claim, the Defendants submitted a work order and assignment of
comprehensive insurance benefits to GEICO on which they forged RB’s
signature. In actuality, RB never signed any documents related to the
purported Glass Services.

(vii) On or about January 13, 2017, the Defendants purported to provide Glass
Services to an Insured named TM, and then submitted a claim to GEICO
for the purported Glass Services. In support of the claim, the Defendants
submitted a work order and assignment of comprehensive insurance
benefits to GEICO on which they forged TM’s signature. In actuality, TM
never signed the work order or assignment of benefits related to the
purported Glass Services.

(viii) On or about March 10, 2017, the Defendants caused one of their

independent contractor “sales representatives” to solicit an Insured named
GS to receive Glass Services. Thereafter, on or about March 11, 2017, the

40
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 41 of 59 PagelD 41

Defendants purported to provide Glass Services to GS, and then submitted
a claim to GEICO for the purported Glass Services. In support of the
claim, the Defendants submitted a work order and assignment of
comprehensive insurance benefits to GEICO on which they forged GS’s
signature. In actuality, GS never signed the work order or assignment of
benefits related to the purported Glass Services.

(ix) On or about June 24, 2017, the Defendants purported to provide Glass
Services to an Insured named KT, and then submitted a claim to GEICO
for the purported Glass Services. In support of the claim, the Defendants
submitted a work order and assignment of comprehensive insurance
benefits to GEICO on which they forged KT’s signature. In actuality, KT
never signed the work order or assignment of benefits related to the
purported Glass Services.

(x) On or about July 20, 2017, the Defendants purported to provide Glass
Services to an Insured named SH, and then submitted a claim to GEICO
for the purported Glass Services. In support of the claim, the Defendants
submitted a work order and assignment of comprehensive insurance
benefits to GEICO on which they forged SH’s signature. In actuality, SH
never signed the work order or assignment of benefits related to the
purported Glass Services. In fact, SH did not even own the vehicle at the
time when the Defendants purported to perform the Glass Services on the
vehicle.

103. These are only representative examples. In the claims for Glass Services that are
identified in Exhibit “1”, the Defendants routinely forged Insureds’ signatures on work orders,
assignments of benefits, and invoices, or caused the Insureds’ signatures to be forged on the
documents, in order to create the false appearance that the Insureds had authorized the
performance of the purported Glass Services, assigned their comprehensive insurance benefits to
Shazam Glass, had waived their right to written estimates, and had received itemized copies of
the invoices for the purported Glass Services.

104. In each of the claims for Glass Services identified in Exhibit “1”, the Defendants
falsely represented that Shazam Glass was operating in compliance with the Repair Act and was

eligible to collect comprehensive insurance benefits in the first instance. In fact, Shazam Glass

never was operating in compliance with the Repair Act, and never was entitled to collect

41
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 42 of 59 PagelD 42

comprehensive insurance benefits, because the Defendants: (i) made or charged for repairs that
had not been authorized by their purported customers; (ii) fraudulently altered documents in
support of the claims; (iii) made or authorized untrue, deceptive or misleading statements in
support of the claims; and (iv) and engaged in pervasive fraud and misrepresentation in
connection with the claims.

F. The Defendants’ False Promises and Charges for Unnecessary or Illusory Glass
Services

105. What is more, in the claims that are identified in Exhibit “1”, the Defendants
routinely and unlawfully billed GEICO for unnecessary or illusory Glass Services, often after
inducing the Insureds to authorize the unnecessary Glass Services through false promises or
threats of harm to the Insureds’ vehicles if the Glass Services were not performed.

106. For example:

(i) On or about June 10, 2016, the Defendants caused one of their
independent contractor “sales representatives” to solicit an Insured named
NS to receive Glass Services. However, NS declined the offer of Glass
Services, because there was nothing wrong with the windshield on her
vehicle. The Defendants never provided any Glass Services with respect to
NS’s vehicle. Even so, on or about June 20, 2016, the Defendants
submitted a claim to GEICO for Glass Services that they purportedly
performed on NS’s vehicle. In support of the claim, the Defendants
submitted a work order and assignment of comprehensive insurance
benefits to GEICO on which they forged NS’s signature. In actuality, NS
never signed any documents related to the purported Glass Services.

(it) On or about September 1, 2016, the Defendants caused one of their
independent contractor “sales representatives” to solicit an Insured named
NQ to receive Glass Services. To induce NQ to agree to the Glass
Services, the Defendants’ “sales representative”, at the Defendants’
direction, falsely promised that NQ would receive a free cruise voucher if
she permitted the Glass Services. Though the Defendants purported to
perform the Glass Services on or about September 27, 2016, and billed the
purported Glass Services to GEICO, the Defendants never provided NQ
with the cruise voucher.

42
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 43 of 59 PagelD 43

(iii) On or about September 28, 2016, the Defendants caused one of their
independent contractor “sales representatives” to solicit an Insured named
CC to receive Glass Services. To induce CC to authorize the performance
of the Glass Services, the Defendants’ “sales representative”, at the
Defendants’ direction, falsely informed CC that no claim would be made
on his comprehensive insurance policy, and instead offered to perform the
Glass Services for $50.00, to be paid to Shazam Glass directly by CC. In
reliance on these representations, CC authorized the Glass Services and
paid Shazam Glass $50.00 for the Glass Services. Then, after inducing CC
to authorize the Glass Services with a promise that no claim would be
made on his insurance policy, the Defendants billed GEICO for the Glass
Services, without CC’s knowledge or consent.

(iv) On or about November 30, 2016, the Defendants caused one of their
independent contractor “sales representatives” to solicit an Insured named
TB to receive Glass Services. TB initially refused the Defendants’ offer,
because her windshield did not appear to be damaged in any way. Even so,
after the Defendants’ “sales representative”, at the Defendants’ direction,
falsely claimed that TB’s windshield was “separating” from its frame, and
offered TB gift cards if she would authorize the Glass Services, TB
authorized the Glass Services, which the Defendants then billed to
GEICO.

(v) In December 2016, the Defendants caused one of their independent
contractor “sales representatives” to solicit an Insured named TP to
receive Glass Services. Though TP initially refused Defendants’ offer of
Glass Services because there was no genuine damage to his windshield, he
eventually agreed to authorize the performance of the Glass Services after
the Defendants’ “sales representative’, at the Defendants’ direction,
offered TP a $100.00 gift card from Target if he would authorize the
performance of the unnecessary Glass Services, and falsely advised TP
that the seal on the windshield was coming loose, and that windshields
need to be replaced every two years. Though the Defendants purported to
perform the Glass Services on December 28, 2016, and billed the
purported Glass Services to GEICO, the Defendants never provided TP
with the $100.00 gift card.

(vi) On or about January 19, 2017, an Insured named DA had the windshield
replaced in his vehicle by a company other than Shazam Glass. Thereafter,
DA noticed that the new windshield did not have a tint strip on the top
portion of the glass. DA therefore contacted the first windshield
replacement company, which stated that it would return and install the tint
strip. Then, on or about March 2, 2017, the Defendants sent one of their
independent contractor “sales representatives” to solicit individuals in
DA’s neighborhood. When the “sales representative” knocked on DA’s
door, DA’s wife, who did not speak English, believed that the first

43
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 44 of 59 PagelD 44

windshield repair company had arrived to install the tint strip, and gave
Defendants “sales representative” the keys to DA’s vehicle. Though DA
never authorized the Defendants to perform any Glass Services, and
though there was no damage whatsoever to DA’s recently-replaced, brand-
new windshield, the Defendants directed one of their independent
contractor “installers” perform an unnecessary replacement of DA’s
windshield, without authorization, and then billed the unnecessary Glass
Services to GEICO.

(vii) On or about February 10, 2017, the Defendants purported to provide Glass
Services to an Insured named IB. The Defendants then billed GEICO for —
among other things — 3.3 hours of labor in connection with the purported
Glass Services, via an invoice which falsely represented that the putative
Glass Services required 3.3 hours to perform. In fact, the purported Glass
Services did not involve more than one hour of labor, and were performed
by a subcontractor without notice to IB.

(viii) On or about March 11, 2017, the Defendants purported to provide Glass
Services to an Insured named GS. The Defendants then billed GEICO for
— among other things — three hours of labor in connection with the
purported Glass Services, via an invoice which falsely represented that the
putative Glass Services required three hours to perform. In fact, the
purported Glass Services did not involve more than one hour of labor, and
were performed by a subcontractor without notice to GS.

(ix) On or about June 30, 2017, the Defendants purported to provide
unnecessary Glass Services to an Insured named AS, after inducing AS to
permit the Glass Services through false claims by their independent
contractor “sales representative”, on or about June 29, 2017, at the
Defendants’ direction, that the seal on AS’ windshield was loose and
could cause the windshield to fly off. The Defendants then billed GEICO
for — among other things — four hours of labor in connection with the
purported Glass Services, via an invoice which falsely represented that the
putative Glass Services required three hours to perform. In fact, the
purported Glass Services did not involve more than 30 minutes of labor,
and were performed by a subcontractor without notice to AS.

(x) On or about July 20, 2017, the Defendants purported to provide Glass
Services to an Insured named SH. The Defendants then billed GEICO for
the purported Glass Services. In fact, the Defendants never provided any
Glass Services to SH, and she did not even own the pertinent vehicle at the
time when the Glass Services purportedly were performed.

(xi) | On or about January 26, 2018, the Defendants purported to provide Glass

Services to an Insured named JC. The Defendants then billed GEICO for —
among other things — three hours of labor in connection with the purported

44
Case 8:19-cv-01382-MSS-SPF Document 1 Filed 06/06/19 Page 45 of 59 PagelD 45

Glass Services, via an invoice which falsely represented that the putative
Glass Services required three hours to perform. In fact, the purported
Glass Services did not involve more than one hour of labor, and were
performed by a subcontractor without notice to JC.

(xii) On or about April 27, 2018, the Defendants purported to provide Glass
Services to an Insured named AM. The Defendants then billed GEICO for
— among other things — 3.4 hours of labor in connection with the purported
Glass Services, via an invoice which falsely represented that the putative
Glass Services required 3.4 hours to perform. In fact, the purported Glass
Services did not involve more than one and a half hours of labor, and were
performed by a subcontractor without notice to AM.

107. These are only representative examples. In the claims for Glass Services that are
identified in Exhibit “1”, the Defendants routinely and unlawfully billed GEICO for unnecessary
or illusory Glass Services, often after inducing the Insureds to authorize the unnecessary Glass
Services through false promises or threats of harm to the Insureds’ vehicles if the Glass Services
were not performed.

108. In each of the claims for Glass Services identified in Exhibit “1”, the Defendants
falsely represented that Shazam Glass was operating in compliance with the Repair Act and was
eligible to collect comprehensive insurance benefits in the first instance. In fact, Shazam Glass
never was operating in compliance with the Repair Act, and never was entitled to collect
comprehensive insurance benefits, because the Defendants routinely and unlawfully billed
GEICO for unnecessary or illusory Glass Services, often after inducing the Insureds to authorize
the unnecessary Glass Services through false promises or threats of harm to the Insureds’

vehicles if the Glass Services were not performed.

G. The Defendants’ Exploitation of Florida Insurance Claims Handling Requirements
to Conceal and Perpetuate the Scheme

109. As set forth above, in a legitimate claim for Glass Services, Insureds typically

provide a notice of their loss to GEICO, and — as part of that process — provide GEICO with the

45
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 46 of 59 PagelD 46

name of their preferred glass repair or replacement shop. GEICO then sends a work order to the
preferred shop, and the preferred shop then submits a claim to GEICO with the work order
number when the work is complete.

110. This notice of loss process plays an important role in ensuring that the windshield
repair and replacement claims that GEICO receives are legitimate. Among other things, it
ensures that the windshield repair and replacement shops actually have received legitimate
assignments of benefits from GEICO Insureds. It also ensures that the Insureds are aware of the
fact that the glass repair and replacement shops have purported to perform work on the Insureds’
windshields, and have submitted claims for reimbursement under the Insureds’ comprehensive
insurance policies.

111. In order to conceal and perpetuate the Defendants’ scheme, the Defendants almost
never followed the ordinary notice of loss process.

112. The Defendants almost never followed the ordinary notice of loss process because
— if they had - GEICO would have contacted the Insureds to, among other things, verify the
claims and identify the Insureds’ preferred glass repair or replacement shops.

113. The Insureds then would be on notice of the fact that the the Defendants were
falsely purporting to have assignments of benefits from the Insureds, and were falsely claiming
to have performed Glass Services for the Insureds. By extension, the Insureds would be likely to
advise GEICO that the Defendants were engaged in fraud.

114. Instead, to conceal and perpetuate their scheme, the Defendants submitted
virtually of their claims for Glass Services to GEICO after they had purported to provide the

pertinent Glass Services.

46
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 47 of 59 PagelD 47

115. As set forth above, the Defendants knew that — upon receipt of an invoice for
windshield repair or replacement services provided to an Insured with comprehensive insurance
coverage — Florida law generally permits insurers such as GEICO only 30 days to handle the
claim. See, e.g., Fla. Stat. § 626.9541.

116. The Defendants also knew that, if insurers such as GEICO do not pay a claim
within 30 days, or present some good reason for denying or investigating the claim, they can be
liable to the Insured or the Insured’s assignee for damages, as well as attorneys’ fees, under the
Florida Unfair Insurance Trade Practices Act. See id.; see also Fla. Stat. § 624.155.

117. In this context, the Defendants submitted virtually of their claims for Glass
Services to GEICO after they had falsely purported to provide the pertinent Glass Services
because they knew that: (i) this time-frame severely limited GEICO’s ability to verify the claims;
and (ii) forced GEICO to rely on the claims or else face the prospect of suits for damages and
attorneys’ fees under the Florida Unfair Insurance Trade Practices Act.

III. The Fraudulent and Unlawful Claims the Defendants Submitted or Caused to be
Submitted to GEICO

118. To support the fraudulent charges, the Defendants systematically submitted or
caused to be submitted hundreds of fraudulent and unlawful claims to GEICO through Shazam
Glass seeking payment for Glass Services for which the Defendants were not entitled to receive
payment.

119. Each of the claims for purported Glass Services that is identified in Exhibit “1”
was submitted or caused to be submitted by the Defendants via interstate wire transmission from
Shazam Glass in Florida, to GEICO’s claims processing vendor in Columbus, Ohio.

120. The Glass Services claims that the Defendants submitted or caused to be

submitted to GEICO were false, misleading, and/or unlawful in that they:

47
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 48 of 59 PagelD 48

(i) involved phony Glass Services that were not necessary, reparative, or in
some cases actually performed;

(ii) | were the product of illegal, deceptive, unfair, and manipulative conduct
directed at GEICO Insureds; and

(iii) | were submitted through Shazam Glass, which never actually performed
the services, never obtained valid assignments of insurance benefits from
the Insureds, and was ineligible to seek reimbursement from GEICO for
the claims in the first instance.

IV. The Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance

121. The Defendants were legally and ethically obligated to act honestly and with
integrity in connection with their purported performance of the Glass Services and their
submission of charges to GEICO.

122. To induce GEICO to promptly pay the fraudulent charges for the Glass Services,
the Defendants have systemically concealed their fraud and have gone to great lengths to
accomplish this concealment.

123. Specifically, the Defendants knowingly misrepresented and concealed facts
related to the Glass Services in an effort to prevent discovery that Shazam Glass never performed
the underlying Glass Services, lacked valid assignments of benefits from the pertinent Insureds,
and therefore lacked standing to collect on the Glass Services in the first instance.

124. What is more, the Defendants knowingly misrepresented and concealed facts
related to the purported Glass Services in an effort to prevent discovery that the Glass Services
were the product of illegal, deceptive, unfair, and manipulative conduct directed at GEICO
Insureds, and in many cases involved purported Glass Services that were not necessary,
reparative, or in some cases actually performed

125. Furthermore, the Defendants deliberately avoided the ordinary notice of loss

process and exploited Florida’s claims handling requirements in order to force GEICO to process

48
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 49 of 59 PagelD 49

their fraudulent claims within a highly abbreviated time-frame, and compel GEICO to rely on
their facially-valid claims submissions.

126. GEICO is under statutory and contractual obligations to promptly and fairly
process claims within 30 days. The facially-valid documents submitted to GEICO in support of
the fraudulent charges at issue, combined with the material misrepresentations described above,
were designed to and did cause GEICO to rely upon them. As a result, GEICO has incurred
damages of more than $340,000.00.

127. Based upon the Defendants’ material misrepresentations and other affirmative
acts to conceal their fraud from GEICO, GEICO did not discover and could not reasonably have
discovered that its damages were attributable to fraud until shortly before it filed this Complaint.

FIRST CAUSE OF ACTION
Against Shazam Glass
(Declaratory Judgment — 28 U.S.C. §§ 2201 and 2202)

128. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs 1 through 127 above.

129. There is an actual case in controversy between GEICO and Shazam Glass
regarding more than $75,000.00 in fraudulent claims for the purported Glass Services that has
been submitted through Shazam Glass to GEICO.

130. Shazam Glass has no right to receive payment for any pending bills submitted to
GEICO because Shazam Glass is not and never has been in compliance with the Repair Act.

131. Shazam Glass has no right to receive payment for any pending bills submitted to
GEICO because it did not actually provide the Glass Services at issue, and lacked valid

assignments of benefits from the Insureds.

49
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 50 of 59 PagelD 50

132. Shazam Glass has no right to receive payment for any pending bills submitted to
GEICO because the bills misrepresented that Shazam Glass was authorized by the pertinent
Insureds to file a claim against their insurance policy, when in fact it was not.

133. Shazam Glass has no right to receive payment for any pending bills submitted to
GEICO because the purported Glass Services were, in many cases, not necessary, reparative, or
in some cases actually performed.

134. Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment
Act, 28 U.S.C. §§ 2201 and 2202, declaring that Shazam Glass has no right to receive payment
for any pending claims submitted to GEICO.

SECOND CAUSE OF ACTION
Against Martineau
(Violation of RICO, 18 U.S.C. § 1962(c))

135. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 127 above.

136. Shazam Glass is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §
1961(4), that engages in activities that affected interstate commerce.

137, Martineau has knowingly conducted and/or participated, directly or indirectly, in
the conduct of Shazam Glass’ affairs through a pattern of racketeering activity consisting of
repeated violations of the federal wire fraud statute, 18 U.S.C. § 1343, based upon the use of the
wires in interstate commerce to submit or cause to be submitted hundreds of fraudulent claims
for Glass Services on a continuous basis for more than three years seeking insurance payments
under GEICO insurance policies that Shazam Glass was never entitled to receive because: (i) the
claims involved phony Glass Services that were not necessary, reparative, or in some cases

actually performed; (ii) the claims were the product of illegal, deceptive, unfair, and

50
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 51 of 59 PagelD 51

manipulative conduct directed at GEICO Insureds; and (iii) the claims were submitted through
Shazam Glass, which never actually performed the services, never obtained valid assignments of
insurance benefits from the Insureds, and was ineligible to seek reimbursement from GEICO for
the claims in the first instance because of the Defendants’ pervasive violations of the Repair Act.
A representative sample of the fraudulent bills and corresponding facsimiles submitted to
GEICO that comprise, in part, the pattern of racketeering activity identified through the date of
this Complaint are described, in part, in the chart annexed hereto as Exhibit “1”.

138. Shazam Glass’ business is racketeering activity, inasmuch as the enterprise exists
solely for the purpose of submitting fraudulent charges to Florida automobile insurers. The
predicate acts of wire fraud are the regular way in which Martineau operates Shazam Glass,
insofar as Shazam Glass was never eligible to bill GEICO or other automobile insurers for the
Glass Services, and the acts of wire fraud therefore are essential in order for Shazam Glass to
function. Furthermore, the intricate planning required to carry out and conceal the predicate acts
of wire fraud implies a threat of continued criminal activity, as does the fact that attempts to
collect on the fraudulent billing submitted through Shazam Glass continue to the present day.

139. Shazam Glass is engaged in inherently unlawful acts, inasmuch as it continues to
submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.
These inherently unlawful acts are taken by Shazam Glass in pursuit of inherently unlawful goals
— namely, the theft of money from GEICO and other insurers through fraudulent Glass Services
billing.

140. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $340,000.00 pursuant to the fraudulent claims

submitted through Shazam Glass.

51
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 52 of 59 PagelD 52

141. By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable
attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and
proper.

THIRD CAUSE OF ACTION
Against Martineau and Shazam Glass
(Under Fla. Stat. § 501.201 et. seq.)

142. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 127 above.

143. The Defendants are actively engaged in trade and commerce in the State of
Florida.

144. GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

145. The Defendants engaged in unfair, deceptive, and unconscionable acts or trade
practices in their trade or commerce in the pursuit and execution of their scheme to illegally
obtain comprehensive insurance benefits from GEICO.

146. The bills and supporting documents submitted or caused to be submitted by the
Defendants to GEICO were fraudulent and unlawful in that they: (i) involved phony Glass
Services that were not necessary, reparative, or in some cases actually performed; (ii) were the
product of illegal, deceptive, unfair, and manipulative conduct directed at GEICO Insureds; and
(iii) were submitted through Shazam Glass, which never actually performed the services, never
obtained valid assignments of insurance benefits from the Insureds, and was ineligible to seek
reimbursement from GEICO for the claims in the first instance.

147. Such acts and practices offend public policy and are immoral, unethical,
oppressive, and unscrupulous. Additionally, the conduct of the Defendants has been materially

injurious to GEICO and its Insureds.

52
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 53 of 59 PagelD 53

148. The conduct of the Defendants was the actual and proximate cause of the
damages sustained by GEICO.

149. The Defendants’ unfair and deceptive acts have caused GEICO to sustain
damages of at least $340,000.00.

150. By reason of the Defendants’ conduct, GEICO is also entitled to recover costs and
reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

FOURTH CAUSE OF ACTION
Against Martineau
(Under Fla. Stat. § 772.103(3))

151. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 127 above.

152. Shazam Glass is an ongoing “enterprise,” as that term is defined in Fla. Stat. §
772.102(3), that engages in activities that constitute a pattern of criminal activity.

153. Martineau knowingly has conducted and/or participated, directly or indirectly, in
the conduct of Shazam Glass’ affairs through a pattern of criminal activity consisting of repeated
acts constituting insurance fraud in violation of Fla. Stat. § 817.234(1)(a), by submitting or
causing to be submitted hundreds of fraudulent claims to GEICO seeking payment under
comprehensive insurance policies issued by GEICO to its Insureds, when the billing contained
false and misleading information concerning facts material to the claims for which
reimbursement was being sought in that: (i) the claims involved phony Glass Services that were
not necessary, reparative, or in some cases actually performed; (ii) the claims were the product of
illegal, deceptive, unfair, and manipulative conduct directed at GEICO Insureds; and (iii) the

claims were submitted through Shazam Glass, which never actually performed the services,

never obtained valid assignments of insurance benefits from the Insureds, and was ineligible to

53
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 54 of 59 PagelD 54

seek reimbursement from GEICO for the claims in the first instance because of the Defendants’
pervasive violations of the Repair Act.

154. These knowing and intentional acts constitute a pattern of criminal activity, in that
said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

155. Shazam Glass is engaged in inherently unlawful acts, inasmuch as it continues to
submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.
These inherently unlawful acts are taken by Shazam Glass in pursuit of inherently unlawful goals
— namely, the theft of money from GEICO and other insurers through fraudulent insurance
billing.

156. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $340,000.00 pursuant to the fraudulent bills
submitted through the Shazam Glass enterprise.

157. By reason of Martineau’s conduct, GEICO is also entitled to recover threefold the
actual damages it actually sustained, reasonable attorney’s fees, and court costs pursuant to Fla.
Stat. § 772.104.

FIFTH CAUSE OF ACTION
Against Martineau and Shazam Glass
(Common Law Fraud)

158. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 127 above.

159. The Defendants intentionally and knowingly made false and fraudulent statements
of material fact to GEICO in the course of their submission of hundreds of fraudulent and

unlawful claims for purported Glass Services.

54
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 55 of 59 PagelD 55

160. The claims submitted to GEICO constituted false and fraudulent statements of
material fact in that:(i) Shazam Glass never actually provided any Glass Services to GEICO
Insureds, and lacked valid assignments of benefits from GEICO Insureds; (ii) the putative Glass
Services that were not necessary, reparative, or in some cases actually performed; (iii) the claims
falsely represented that Shazam Glass was eligible to receive payment for the purported Glass
Services in the first instance, when in fact it was not because of Defendants’ f illegal, deceptive,
unfair, and manipulative conduct directed at GEICO Insureds, and pervasive violations of the
Repair Act.

161. The Defendants intentionally made the above-described false and fraudulent
statements and concealed material facts in a calculated effort to induce GEICO to pay charges
submitted through Shazam Glass that were not reimbursable.

162. GEICO justifiably relied on these false and fraudulent representations and acts of
fraudulent concealment, and as a proximate result has been injured in its business and property
by reason of the above-described conduct in that it has paid at least $340,000.00 pursuant to the
fraudulent bills that were submitted or caused to be submitted by the Defendants through Shazam
Glass.

163. The Defendants’ extensive fraudulent conduct demonstrates a high degree of
moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

164. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and
punitive damages in an amount to be determined at trial, but in no event less than $340,000.00,

together with interest and costs, and any other relief the Court deems just and proper.

55
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 56 of 59 PagelD 56

SIXTH CAUSE OF ACTION
Against Martineau and Shazam Glass
(Onjust Enrichment)

165. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 127 above.

166. As set forth above, the Defendants have engaged in improper, unlawful, and/or
unjust acts, all to the harm and detriment of GEICO.

167. When GEICO paid the bills and charges submitted or caused to be submitted by
the Defendants, it reasonably believed that it was legally obligated to make such payments based
on the Defendants’ improper, unlawful, and/or unjust acts.

168. The Defendants have been enriched at GEICO’s expense by GEICO’s payments
which constituted a benefit that the Defendants voluntarily accepted notwithstanding their
improper, unlawful, and unjust billing scheme.

169. The Defendants’ retention of GEICO’s payments violates fundamental principles
of justice, equity and good conscience.

170. By reason of the above, the Defendants have been unjustly enriched in an amount
to be determined at trial, but in no event less than $340,000.00.

SEVENTH CAUSE OF ACTION
Against Martineau and Shazam Glass
(Under Fla. Stat. § 559.901, et. seq.)

171. GEICO incorporates, as though fully set forth herein, each and every allegation in
paragraphs | through 127 above.

172. Defendants repeatedly have violated, and continue to violate, the Repair Act.

Defendants’ violations of the Repair Act include, but are not limited to: (i) unlawfully

subcontracting all of their purported Glass Services without notice to the Insureds; (ii) charging

56
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 57 of 59 PagelD 57

for purported Glass Services that were not authorized by the Insureds; (iii) misrepresenting that
legitimate Glass Services actually had been provided; (iv) misrepresenting that the Insureds’
vehicles were in dangerous conditions, or that the continued use of the vehicles could harm the
vehicles; (v) fraudulently altering customer contracts, estimates, work orders, and invoices,
including through forgeries of the Insureds’ signatures on those documents; (vi) knowingly
making and authorizing written and oral statements that were untrue, deceptive, and misleading;
(vii) making false promises to induce Insureds to authorize the purported Glass Services; (viii)
causing and allowing Insureds to sign work orders that did not state the automobiles’ odometer
readings at the time of the purported Glass Services; (ix) failing to provide the Insureds with the
specific statutory estimate waiver notice language in the form required by Section 559.905(2), or
written repair estimates for the purported Glass Services; and (x) failing to provide Insureds with
legible copies of the invoices for the purported Glass Services upon completion of the purported
Glass Services, which set forth itemized descriptions of all labor, parts, and merchandise
supplied and the costs thereof, and the current odometer readings of the motor vehicles.

173. Defendants’ conduct has caused harm to GEICO because Defendants have
received payment from GEICO on Glass Services claims that Defendants are obligated to return
to GEICO due to Defendants’ violations of the Repair Act.

174. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory
damages in an amount to be determined at trial, but in no event less than $340,000.00, together
with interest, costs, and reasonable attorneys’ fees.

JURY DEMAND

175. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by

jury.

57
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 58 of 59 PagelD 58

WHEREFORE, Plaintiffs Government Employees Insurance Co., GEICO Indemnity
Co., GEICO General Insurance Company and GEICO Casualty Co. demand that a Judgment be
entered in their favor:

A. On the First Cause of Action against Shazam Glass, a declaration pursuant to the
Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that Shazam Glass has no right to
receive payment for any pending bills submitted to GEICO;

B. On the Second Cause of Action against Martineau, compensatory damages in
favor of GEICO in an amount to be determined at trial but in excess of $340,000.00, together
with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus
interest;

C. On the Third Cause of Action against Martineau and Shazam _ Glass,
compensatory damages in an amount to be determined at trial but in excess of $340,000.00,
together with costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

D. On the Fourth Cause of Action against Martineau, compensatory damages in an
amount to be determined at trial but in excess of $340,000.00, together with treble damages,
reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

E. On the Fifth Cause of Action against Martineau and Shazam Glass, compensatory
damages in an amount to be determined at trial but in excess of $340,000.00, together with
punitive damages, costs, interest and such other and further relief as this Court deems just and
proper;

F, On the Sixth Cause of Action against Martineau and Shazam Glass, more than
$340,000.00 in compensatory damages, plus costs and interest and such other and further relief

as this Court deems just and proper; and

58
Case 8:19-cv-01382-MSS-SPF Document1 Filed 06/06/19 Page 59 of 59 PagelD 59

G. On the Seventh Cause of Action against Martineau and Shazam Glass,
compensatory damages in an amount to be determined at trial, but in no event less than
$340,000.00, together with interest, costs, and reasonable attorneys’ fees.

Dated: June 6, 2019

/s/ John P. Marino

John P. Marino (FBN 814539)

Lindsey R. Trowell (FBN 678783)
Kristen L. Wenger (FBN 92136)

SMITH, GAMBRELL & RUSSELL, LLP
50 North Laura Street, Suite 2600
Jacksonville, Florida 32202

Phone: (904) 598-6100

Facsimile: (904) 598-6204

ltrowell@sgrlaw.com
jmarino@sgrlaw.com

kwenger@serlaw.com

Yonatan Bernstein (pro hac vice pending)
RIVKIN RADLER LLP

926 RXR Plaza

Uniondale, New York 11550

Phone: (516) 357-3000

Facsimile: (516) 357-3333
yonatan.bernstein@rivkin.com

 

Attorneys for Plaintiffs, Government Employees
Insurance Co., GEICO Indemnity Co., GEICO
General Insurance Company and GEICO Casualty
Co.

59
